



Exhibit 10.2


TERRA JV CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this "Agreement") is dated as of this 2nd day of
March, 2019 (the "Effective Date"), by and between TERRA SECURED INCOME FUND 7,
LLC, a Delaware limited liability company (the "Contributor"), and TERRA JV,
LLC, a Delaware limited liability company ("Terra JV").
RECITALS
WHEREAS, the Contributor has entered into that certain merger agreement, dated
as of February 28, 2020, by and among the Contributor, Terra Property Trust,
Inc., a Maryland corporation ("TPT"), and Terra Property Trust 2, Inc., a
Maryland corporation ("TPT 2") (the "Merger Agreement"), pursuant to which TPT 2
has merged (the "Merger") with and into TPT, with TPT surviving the merger, and
all outstanding shares of common stock of TPT 2, par value $0.01 per share, were
cancelled and converted automatically into the right to receive 2,110,102 shares
of common stock of TPT, par value $0.01 per share (the "TPT Common Stock");
WHEREAS, the Contributor has received the TPT Common Stock and, subject to and
in accordance with the terms and provisions hereof, desires to transfer, assign
and contribute all of its right, title and interest to the TPT Common Stock to
Terra JV in consideration for the adoption by Terra JV of an amended and
restated limited liability company agreement of Terra JV (the "Terra JV LLCA")
pursuant to which the Contributor will be admitted to Terra JV as a Managing
Member and will hold a Percentage Interest (as defined in the Terra JV LLCA) of
Terra JV commensurate with its contribution of the TPT Common Stock;
WHEREAS, as consideration for the TPT Common Stock to be contributed to Terra JV
by the Contributor, Terra JV desires to enter into the Terra JV LLCA and admit
the Contributor as a Managing Member of Terra JV pursuant to and in accordance
with the terms and provisions of the Terra JV LLCA;
WHEREAS, in connection therewith, the parties hereto desire to enter into this
Agreement to set forth the terms of such transactions and their respective
rights and obligations with respect thereto.
NOW, THEREFORE, in consideration of mutual promises set forth herein and other
good and valuable consideration, the receipt and sufficiency which is hereby
mutually acknowledged, the parties hereto hereby agree as follows:
Article 1
Definitions
1.1.    Definitions. All capitalized terms used and not defined herein shall
have the meanings attributed to them in the Terra JV LLCA. The following terms
as used in this Agreement shall have the meanings attributed to them as set
forth below unless the context clearly requires another meaning:
"Business Day" means any day other than a Saturday, a Sunday or any other day on
which commercial banks are required or authorized by Law to be closed in New
York, New York.
"Closing" means the closing of the transactions contemplated by this Agreement.
"Closing Date" means the date of Closing, as mutually agreed by the parties.


756706-4-4386-v2.2
756706-4-4386-v2.2
756706-4-4386-v2.2




--------------------------------------------------------------------------------





Exhibit 10.2


"Law" means any U.S. or foreign federal, state, local or other law (statutory,
common, or otherwise), act, constitution, code, rule, regulation, ordinance,
order, requirement, or interpretation of any governmental authority or code.
"Person" means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
"Securities Act" means the U.S. Securities Act of 1933, as amended from time to
time, or any successor statute, and all rules and regulations promulgated
thereunder.
Article 2    
Contribution; Admission of Managing Member
2.1.    Contribution. On the Effective Date, the Contributor shall transfer,
assign and contribute to Terra JV, and Terra JV shall accept such transfer,
assignment and contribution from the Contributor, all of the Contributor's
right, title and interest in and to the TPT Common Stock.
2.2.    Admission of Managing Member. As consideration for the transfer,
assignment and contribution of all of the Contributor's right, title and
interest to the TPT Common Stock, Terra JV shall adopt the Terra JV LLCA and
admit the Contributor as a Managing Member of Terra JV pursuant to and in
accordance with the terms and provisions of the Terra JV LLCA. Upon adoption of
the Terra JV LLCA by Terra JV, the Contributor shall be a managing member of
Terra JV and shall hold Percentage Interest (as defined in the Terra JV LLCA) of
Terra JV commensurate with the Contributor's contribution of the TPT Common
Stock.
Article 3    
Effective Date and Closing Date Deliveries
3.1.    Delivery of Terra JV's Effective Date Deliverables. On the Effective
Date, Terra JV shall execute and deliver to the Contributor all documents or
instruments pursuant to which the Contributor shall be admitted to Terra JV as a
Managing Member pursuant to and in accordance with the terms and provisions of
the Terra JV LLCA.
3.2.    Delivery of the Contributor's Effective Date Deliverables. By execution
of this Agreement by the Contributor and Terra JV on the Effective Date, Terra
JV shall be deemed to have all right, interest and title to the TPT Common
Stock.
3.3.    Delivery of Terra JV's Closing Date Deliverables. On the Closing Date,
Terra JV shall execute and deliver to the Contributor the following:
(a)    Authority. Such resolutions, consents or other evidence, reasonably
satisfactory to the Contributor, of Terra JV's authority to: (i) execute and
deliver this Agreement; (ii) consummate the transactions contemplated by the
Agreement; and (iii) perform its obligations under this Agreement.
(b)    Other Documents. Such other documents, instruments, consents,
authorizations, certificates or approvals as may be reasonably required by the
Contributor that may be reasonably necessary


756706-4-4386-v2.2
756706-4-4386-v2.2
756706-4-4386-v2.2




--------------------------------------------------------------------------------





Exhibit 10.2


or desirable to confirm satisfaction of all conditions to the Closing and to
otherwise effect the agreements of the parties hereto, including, without
limitation, as required under this Section 3.3.
3.4.    Delivery of the Contributor's Closing Date Deliverables. On the Closing
Date, the Contributor shall execute and deliver (or cause to be executed and
delivered) to Terra JV the following:
(a)    Authority. The Contributor's Organizational Documents and such
resolutions, consents or other evidence, reasonably satisfactory to Terra JV, of
the Contributor's authority to: (i) execute and deliver this Agreement and the
Merger Agreement; (ii) consummate the transactions contemplated by the Agreement
and Merger Agreement; and (iii) perform its obligations under this Agreement and
the Merger Agreement.
(b)    Other Documents. Such other documents, instruments, consents,
authorizations, certificates or approvals as may be reasonably required by Terra
JV that may be reasonably necessary or desirable to confirm satisfaction of all
conditions to the Closing and to otherwise effect the agreements of the parties
hereto, including, without limitation, as required under this Section 3.4.
Article 4    
Representations and Warranties
4.1.    Representations and Warranties of Terra JV. Terra JV hereby represents
and warrants to the Contributor as of the Effective Date and Closing Date as
follows:
(a)    Existence and Power. Terra JV has been duly formed as a limited liability
company and is validly existing and in good standing under the Laws of the State
of Delaware. Terra JV has all the necessary power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby.
(b)    Authorization; No Contravention. The execution and delivery of this
Agreement by Terra JV and the performance of its obligations hereunder have been
duly authorized by all requisite organizational action of Terra JV, and this
Agreement has been duly executed and delivered by Terra JV. This Agreement
constitutes the valid, legal and binding obligation of Terra JV, enforceable
against Terra JV in accordance with its terms, subject to bankruptcy and similar
Laws affecting the remedies or resources of creditors generally and principles
of equity. The acceptance by Terra JV of the TPT Common Stock does not conflict
with the organizational documents of Terra JV or with any material contract by
which Terra JV or its property or assets is bound, or any laws or regulations or
decree, ruling or judgment of any court applicable to Terra JV or its property
or assets.
(c)    Legal Proceedings. There are no actions, suits, claims, investigations or
other legal proceedings pending or, to the knowledge of Terra JV, threatened
against or by Terra JV that challenge or seek to prevent, enjoin or otherwise
delay the transactions contemplated by this Agreement.
4.2.    Representations and Warranties of the Contributor. The Contributor
hereby represents and warrants to Terra JV as of the Effective Date and Closing
Date (or as otherwise indicated below) as follows:
(a)    Existence and Power. The Contributor has been duly formed as a limited
liability company and is validly existing and in good standing under the Laws of
the State of Delaware. The Contributor has all necessary power and authority to
enter into this Agreement and the Merger Agreement and to consummate the
transactions contemplated by this Agreement and the Merger Agreement.


756706-4-4386-v2.2
756706-4-4386-v2.2
756706-4-4386-v2.2




--------------------------------------------------------------------------------





Exhibit 10.2


(b)    Authorization; No Contravention. The execution and delivery of this
Agreement by the Contributor and the performance of its obligations hereunder
has been duly authorized by all requisite organizational action of the
Contributor, and this Agreement has been duly executed and delivered by the
Contributor. This Agreement constitutes the valid, legal and binding obligation
of the Contributor, enforceable against the Contributor in accordance with its
terms, subject to applicable bankruptcy and similar Laws affecting the remedies
or resources of creditors generally and principles of equity. The sale by the
Contributor of the Shares does not conflict with the organizational documents of
the Contributor or with any material contract by which the Contributor or its
property or assets is bound, or any laws or regulations or decree, ruling or
judgment of any court applicable to the Contributor or its property or assets.
(c)    The Merger Agreement. The execution and delivery of the Merger Agreement
by each of the Contributor and TPT 2 and the performance of their respective
obligations thereunder has been duly authorized by all requisite organizational
action of the Contributor and TPT 2, respectively, and the Merger Agreement has
been duly executed and delivered by each of the Contributor and TPT 2. The
Merger Agreement constitutes the valid, legal and binding obligation of the
Contributor and TPT 2, enforceable against the Contributor and TPT 2 in
accordance with its terms, subject to applicable bankruptcy and similar Laws
affecting the remedies or resources of creditors generally and principles of
equity. The execution of the Merger Agreement by the Contributor and TPT 2 does
not conflict with the organizational documents of the Contributor or TPT 2 or
with any material contract by which the Contributor or TPT 2 or their property
or assets are bound, or any laws or regulations or decree, ruling or judgment of
any court applicable to the Contributor or TPT 2 or their property or assets.
(d)    Legal Proceedings. There are no actions, suits, claims, investigations or
other legal proceedings pending or, to the knowledge of the Contributor,
threatened against or by the Contributor that challenge or seek to prevent,
enjoin or otherwise delay the transactions contemplated by this Agreement.
(e)    Investor Status. The Contributor acknowledges and agrees that:
(i)    it is a sophisticated investor, able and accustomed to handling
sophisticated financial and tax matters for itself, particularly real estate
investments and it has evaluated for itself the risks and merits of such
investment and is able to bear the economic risk of such investment, including a
complete loss of capital, and in addition has not relied upon any
representations made by, or other information (whether oral or written)
furnished by or on behalf of, any other Member, Terra JV, or any director,
officer, employee, agent or Affiliate of such Persons or other Persons except as
expressly set forth in this Agreement;
(ii)    it is an "accredited investor" as defined in Rule 501 of Regulation D
promulgated under the Securities Act; and
(iii)    it is not an ERISA Member
Article 5    
Miscellaneous
5.1.    Entire Agreement; No Amendment. This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof and
they supersede, merge, and render void every other prior written and/or oral
understanding or agreement among or between the parties hereto. This Agreement
is not intended to grant, and shall not be construed as granting, any rights,
benefits or privileges to any Person not a party to this Agreement. This
Agreement may not be amended, modified or otherwise altered except by a written
agreement signed by all of the parties hereto.


756706-4-4386-v2.2
756706-4-4386-v2.2
756706-4-4386-v2.2




--------------------------------------------------------------------------------





Exhibit 10.2


5.2.    Notices.      All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if personally delivered or
sent by recognized overnight courier delivery service (with charges prepaid)
with proof of delivery thereof (any notice or communication so delivered being
deemed to have been received at the time delivered), sent by electronic mail
(with a hard copy sent by recognized overnight courier delivery service (with
charges prepaid) on the same Business Day as such transmission) or sent by
United States certified mail, return receipt requested, postage prepaid (any
notice or communication so sent being deemed to have been received two Business
Days after mailing in the United States), with failure or refusal to accept
delivery to constitute delivery for all purposes of this Agreement, addressed to
the respective parties as follows:
If to the Contributor:


c/o Terra Income Advisors 2, LLC
c/o Terra Fund Advisors, LLC
550 Fifth Avenue, 6th Floor
New York, NY 10036
Attention: Vik Uppal
Telephone:
Email:


with a copy (which shall not constitute Notice) to:


Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attention:    Jay L. Bernstein, Esq. and Jacob Farquharson, Esq.
Telephone:     
Email:        


If to Terra JV:


c/o Terra Fund Advisors, LLC
c/o Terra Secured Income Fund 5, LLC
c/o Terra Secured Income Fund 7, LLC
550 Fifth Avenue, 6th Floor
New York, NY 10036
Attention: Vik Uppal
Telephone:
Email:


with a copy (which shall not constitute Notice) to:


Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attention:    Jay L. Bernstein, Esq. and Jacob Farquharson, Esq.



756706-4-4386-v2.2
756706-4-4386-v2.2
756706-4-4386-v2.2




--------------------------------------------------------------------------------





Exhibit 10.2


Telephone:     
Email:        


5.3.    No Assignment.     Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by any party hereto without the prior
written consent of the other party and any such assignment, without such prior
written consent, shall be void ab initio. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and permitted assigns.
5.4.    Governing Law; Jurisdiction. This Agreement shall for all purposes be
deemed to be made under and shall be construed in accordance with the laws of
the State of New York. The parties hereby agree that any action, proceeding or
claim against it arising out of or relating in any way to this Agreement shall
be brought and enforced in the courts of the State of New York or the United
States District Court for the Southern District of New York, and irrevocably
submit to such jurisdiction, which jurisdiction shall be exclusive. The parties
hereby waive any objection to such exclusive jurisdiction and agree not to plead
or claim that such courts represent an inconvenient forum. TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY(IES) AGAINST ANY OTHER
PARTY(IES) ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT OR THE RELATIONSHIP OF THE PARTIES CREATED HEREUNDER.
5.5.    Miscellaneous. This Agreement may be executed in multiple counterparts.
If so executed, all of such counterparts shall constitute but one agreement,
and, in proving this Agreement, it shall not be necessary to produce or account
for more than one such counterpart. To facilitate execution of this Agreement,
the parties may execute and exchange by facsimile or electronic mail PDF copies
of counterparts of the signature pages. The provisions of Article 4 of this
Agreement shall survive Closing for the applicable statute of limitations. If
any provision of this Agreement is held to be illegal, invalid or unenforceable
under present or future Laws, (a) such provision shall be fully severable, (b)
this Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, (c) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement and (d) in lieu of such illegal, invalid or
unenforceable provision, the parties agree to use good faith efforts to
negotiate a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible. The headings in
this Agreement are for reference only and shall not affect the interpretation of
this Agreement. From and after the date of this Agreement, the parties hereto
shall take such further actions and execute and deliver such further documents
and instruments as may be reasonably requested by the other party and are
reasonably necessary to provide to the respective parties hereto the benefits
intended to be afforded hereby.
[Signature Page Follows]



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.


CONTRIBUTOR:


TERRA SECURED INCOME FUND 7, LLC
a Delaware limited liability company


By: Terra Income Advisors 2, LLC
Its Manager


By: Terra Fund Advisors, LLC
Its Sole Member




By: /s/ Bruce Batkin    
Name: Bruce Batkin
Title: Authorized Signatory




TERRA JV:


TERRA JV, LLC
a Delaware limited liability company


By: Terra Secured Income Fund 5, LLC
Its Managing Member


By: Terra Fund Advisors, LLC
Its Manager




By: /s/ Bruce Batkin    
Name: Bruce Batkin
Title: Authorized Signatory
s




756706-4-4386-v2.2
756706-4-4386-v2.2
756706-4-4386-v2.2


